DETAILED ACTION
The amendment filed on March 15, 2021 has been entered.
Claims 6 and 12 are cancelled, and claims 1-5, 7-11 and 13-21 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “middle region is between the first-fluid inlet region and the second-fluid inlet region” in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Note the “middle region” refers to the location of the “partial unit cells” in claim 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks an adequate written description of the invention.
There is no basis for “the middle region is between the first-fluid inlet region and the second-fluid inlet region” as recited in claim 21.  It is unclear how the partial unit cells which “provide a first rounded unit cell entrance to the first furcated fluid domain and a second rounded unit cell entrance to the second furcated fluid domain” can be located at a middle region “between the first-fluid inlet region and the second-fluid inlet region.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 7-11, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, III et al. (4,600,052) in view of Neutrium (Pressure Loss From Pipe Entrances And Exits).
Wood, III et al. (annotated Figure 5, below) discloses a heat exchanger comprising:
	a plurality of integrally formed contiguous unit cells 21 defining a three-dimensional lattice 19 of repeating unit cells 21 (Figure 6), the plurality of integrally formed contiguous unit cells 21 comprising a plurality of pathway cells 21 having a solid domain comprising:
	an interior pathway-cell surface 18 contiguously defining a first furcated fluid domain for a first fluid (solid arrows) to flow across the plurality of pathway cells 21 following a first furcated serpentine flow passage (black line) from a first-fluid inlet region 28 to a first-fluid outlet region 24; 


    PNG
    media_image1.png
    642
    982
    media_image1.png
    Greyscale

second furcated serpentine flow passage (grey line) from a second-fluid inlet region 42 to a second-fluid outlet region 44; and
wherein the plurality of integrally formed contiguous unit cells 21 additionally comprises an plurality of partial unit cells (vertically along the first-fluid inlet region 28 and horizontally along the second-fluid inlet region 42) conforming to the solid domain, the plurality of partial unit cells introducing a partial phase-shift to the three-dimensional lattice 19 of repeating unit cells 21 such that respective ones of the plurality of partial unit cells provide a first rounded unit cell entrance (i.e. concave) to the first furcated fluid domain and a second convex rounded unit cell entrance (i.e. spherical outer surface) to the second furcated fluid domain;
	at least one of the partial unit cells is located at a middle region (i.e. between the top and bottom) of the three-dimensional lattice 19;
but does not disclose the first rounded unit cell entrance exhibits a resistance coefficient, K ranging from 0.02 to 0.4.
Neutrium (rounded example) discloses convex rounded flow entrances exhibiting a resistance coefficient, K ranging from 0.04 to 0.28 for the purpose of minimizing pressure drop.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ Wood, III et al. a resistance coefficient, K ranging from 0.04 to 0.28 for the purpose of minimizing pressure drop as recognized by Neutrium.
Regarding claim 2, Figure 5 (annotated, page 4) of Wood, III et al. discloses at least a portion of the plurality of partial unit cells are located at a first-fluid inlet region 28 of the three-dimensional lattice 19.
partial unit cells are located adjacent to a first-fluid inlet plenum.
Regarding claim 4, Figure 5 (annotated, page 4) of Wood, III et al. discloses at least a portion of the plurality of partial unit cells are located at a second-fluid inlet region (top) of the three-dimensional lattice 19.
	Regarding claim 5, as applied to claim 3 above, the claim limitations are met.
Regarding claim 7, Figure 5 (annotated, page 4) of Wood, III et al. discloses at least a portion of the partial unit cells are partial pathway cells.
	Regarding claims 8-10, as permissibly gleaned from Figure 5 (annotated, page 4) of Wood, III et al. discloses the partial phase-shift is 1/2 of a phase, i.e. the partial unit cell is cut in half at the first-fluid inlet region 28.
Regarding claim 11, Neutrium discloses the rounded flow entrance exhibits a resistance coefficient, K ranging from 0.04 to 0.28, which overlaps the claimed range.
Regarding claim 12, Neutrium discloses the rounded flow entrance exhibits a resistance coefficient, K ranging from 0.04 to 0.28, which overlaps the claimed range.
Regarding claim 14, Figure 5 of Wood, III et al. discloses a first inlet manifold 36 defining a first inlet plenum, the first inlet plenum in fluid communication with an inlet region 28 of the first furcated fluid domain, and a first outlet manifold 32 defining a first outlet plenum, the first outlet plenum in fluid communication with an outlet region 24 of the first furcated fluid domain for the purpose of providing fluid distribution and collection to the lattice 19.
Regarding claim 18, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 
Regarding claim 20, as applied to claim 1 above, the similar structure of the combination of Wood, III et al. and Neutrium is formed in a manner similar to the method claimed.

	Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, III et al. (4,600,052) in view of Neutrium (Pressure Loss From Pipe Entrances And Exits) as applied to claim(s) 1-5, 7-11, 14, 18 and 20 above, and further in view of Manzo (2018/0187984).
	The combined teachings of Wood, III et al. and Neutrium lacks a body circumferentially surrounding the plurality of integrally formed contiguous unit cells 21.
Manzo discloses a heat exchanger (Figure 5) comprising:
	a plurality of integrally formed contiguous unit cells 100 (Figures 1-2) defining a three-dimensional lattice (106, 108) of repeating unit cells 100, the plurality of integrally formed contiguous unit cells 100 comprising a plurality of pathway cells having a solid domain comprising:
	an interior pathway-cell surface 120 contiguously defining a first furcated fluid domain for a first fluid to flow across the plurality of pathway cells from a first-fluid inlet region 504 to a first-fluid outlet region 506; 
	an exterior pathway-cell surface 120 contiguously defining a second furcated fluid domain for a second fluid to flow across the plurality of pathway cells from a second-fluid inlet region 508 to a second-fluid outlet region 510; and

	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Wood, III et al. and Neutrium a body circumferentially surrounding the plurality of integrally formed contiguous unit cells for the purpose of facilitating fluid connections as recognized by Manzo.
Regarding claim 19, Figure 1 of Manzo discloses the unit cells 100 comprise a three-dimensional space defined by at least four perimeter planes (i.e. top, bottom, left and right sides), and wherein the first furcated fluid domain intersects a pathway cell on each of the at least four perimeter planes, and wherein the second furcated fluid domain intersects a pathway cell on each of the at least four perimeter planes.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claim(s) 1-5, 7-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood, III et al. (4,600,052) in view of Manzo (2018/0187984) and Neutrium (Pressure Loss From Pipe Entrances And Exits).” on page 6.
Claim 6 was rejected on page 9.

The objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of the claim amendments.
The previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of claim amendments.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of the claim cancellation.
Applicant’s arguments have been considered but are moot in view of the new ground of rejection.  No further comments are deemed necessary at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763